DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 is objected to because of the following informalities:  “A body” “A tail-strap” and “A handle” should likely be lowercase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “velcro”. Velcro is a trademark. Generally, trademarks are brand identifiers and not tied to an exact device or structure. Thereby the device is subject to change based on the owner of the trademark’s discretion. For this reason, the scope of claim 1 is indefinite. For the purpose of examination, it is assumed that velcro is intended to be a hook and loop connector.
Claims 2-11 all have a form “the handle of Claim 1 wherein it…” It is unclear what exactly the “it” is intended to be. For this reason, the scope of claims 2-11 is unclear. The claim forms should likely be “The device of claim 1, wherein the handle is…” For the purpose of examination, it is assumed that the instances of “it” are intended to be the feature cited immediately before each instance.
Claim 2 recites “ it (the handle) is connected to the body portion with a dog-leash” it is unclear exactly what this is supposed to mean. For this reason, the scope of claim 2 is unclear. For the purpose of examination, it is assumed that dog-leash is intended to be “dog-leash connector” i.e. a detachable connector of the kind useable on a dog-leashes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shattuck (US 6,752,305 B2) in view of Morehead (US 2003/0150536 A1).
Regarding claim 1, Shattuck discloses a device for the protection of undergarments to the degree that it is structurally capable of securing a properly configured undergarment, comprising: a body portion consisting of a left flap (20) and a right flap (40), and, a handle (70).
Shattuck does not specifically disclose a tail-strap portion consisting of a smooth velcro portion and a rough velcro portion.
Morehead teaches the ability to have a tethered article carrier including a tail strap (32) including a smooth Velcro portion and a rough Velcro portion (34/38).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Shattuck and include a similar tail strap as that of Morehead because such a change would allow the device to have an additional attachment device thereby allowing it to be supported by more support structures.
Regarding claim 2, modified Shattuck discloses the handle (70) is connected to the body portion with a dog-leash connector (54).
Regarding claim 3, modified Shattuck discloses the handle (70) is a loop but does not specifically disclose that it is a fabric loop.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Shattuck and make the handle loop out of fabric because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, modified Shattuck does not specifically disclose the tail strap is 20 inches long and 1 inch thick.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Shattuck and make the tail strap 20 inches long and 1 inch thick because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 7, modified Shattuck discloses left flap (20) has a dye-cut ovular hole (26).
Regarding claims 8-9, modified Shattuck discloses the left flap has a female fastener and the right flap has a male fastener noting snaps (28).
Alternatively, to the degree that it can be argued that the snap portions are not specifically noted as female or male on the specific flaps. It would have been obvious to place a female fastener on the left flap and a male fastener on the right flap or vice versa because such a change would have required the mere choice of a finite number of possibilities and would have been obvious to try, and would have yielded predictable results.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shattuck (US 6,752,305 B2) in view of Morehead (US 2003/0150536 A1 )as applied to claim1 above and further in view of Lederer et al. (US 7,575,137 B1)(Lederer).
Regarding claim 4, modified Shattuck does not specifically disclose the body portion has a snap closure webbing.
Lederer teaches the ability to have a device carrier including a snap closure webbing (420, noting 444/446 is recited as an appropriate fastener, naming a snap; Col. 5; Ll. 11-17) for attaching portions thereto.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Shattuck and add a snap closure webbing because such a change would allow for additional attachment structures to be attached to the device thereby increasing the versatility of the device.
Regarding claim 5, modified Shattuck disclose the use of nylon (Abstract) in the device but does not specifically disclose the snap closure is made of nylon.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Shattuck and make the snap closure out of nylon because such a change would require a mere choice of a known suitable material. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shattuck (US 6,752,305 B2) in view of Morehead (US 2003/0150536 A1 )as applied to claim1 above and further in view of Smith (US 7,204,398 B1).
Regarding claims 10-11, modified Shattuck discloses pockets on the left and right flaps, but does not specifically disclose the pockets are slash pockets.
Smith teaches the ability to have a carrier including pockets in the form of slash pockets (54).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Shattuck and use the teaching of Smith and have the pockets be slash pockets because such a change would require the mere choice of one known pocket structure for another and would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734                                                                                                                                                                                             
/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734